Citation Nr: 0808880	
Decision Date: 03/17/08    Archive Date: 04/03/08

DOCKET NO.  06-06 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to a temporary total evaluation due to 
hospital treatment in excess of 21 days for a service-
connected disability under 38 C.F.R. § 4.29.

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. M. Powell, Associate Counsel


INTRODUCTION

The veteran had active service from August 1978 to August 
1981.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Providence, 
Rhode Island Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied entitlement to a temporary 
total evaluation due to hospital treatment in excess of 21 
days for a service-connected disability under 38 C.F.R. 
§ 4.29.  It also comes on appeal from an August 2006 decision 
that denied the veteran's reopened claim for entitlement to 
service connection for PTSD.

The claim to reopen the previously denied claim of service 
connection for PTSD will addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

From August 23, 2004 to September 15, 2004, the veteran was 
hospitalized at a VA hospital for treatment of a nonservice- 
connected disability and it is not shown that a service-
connected disability required continuous treatment of 21 days 
or more during this VA hospitalization.


CONCLUSION OF LAW

The criteria for entitlement to a temporary total rating 
based on hospital treatment from August 23, 2004 to September 
15, 2004 for a service-connected disability for a period in 
excess of 21 days have not been met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.29 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

In the present case, VA satisfied its duty to notify by means 
of October 2004, March 2006, and September 2006 letters from 
the agency of original jurisdiction (AOJ) to the appellant.  
These letters informed the appellant of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  The letters also 
requested that the veteran submit any additional evidence in 
his possession pertaining to the claim and provided him with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the issue on appeal. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, additional VCAA notification 
was issued after the initial AOJ adjudication of the claim.  
Nevertheless, the Court in Pelegrini noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini specifically noted that there was no 
requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.
Here, the Board finds that any defect with respect to the 
timing of the VCAA notice letter was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the case was readjudicated thereafter, 
and the appellant has not been prejudiced thereby.  The 
content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and VA treatment 
records.  Additionally, the claims file contains the 
veteran's statements in support of his claim.  The Board has 
carefully reviewed such statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  Thus, based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4.  The 
percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations. 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2007).

VA regulations provide that a total disability rating will be 
assigned without regard to other provisions of the VA 
Schedule for Rating Disabilities when it is established that 
a service-connected disability has required hospital 
treatment in a VA or approved hospital for a period in excess 
of 21 days.  38 C.F.R. § 4.29 (2007).

A total disability rating will be assigned when it is 
established by report at hospital discharge or outpatient 
release that treatment of a service-connected disability 
resulted in surgery necessitating at least one month of 
convalescence; surgery with severe post-operative residuals 
such as incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body case, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches; or immobilization by cast, without 
surgery, of one major joint or more.  38 C.F.R. § 4.30 
(2007).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence. 38 U.S.C.A. § 
7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.102, 4.3 (2007). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Legal Analysis

The veteran contends that he is entitled to a temporary total 
rating based on his hospitalization from August 23, 2004 to 
September 15, 2004.  He and his representative contend that 
such hospitalization was initially for treatment of cardiac 
symptomology, including his service-connected hypertensive 
heart disease, but that he subsequently incurred a hospital-
induced urinary tract infection that caused an additional 
period of hospitalization.  

The record reflects that the veteran was hospitalized at the 
Baltimore VA Medical Center (VAMC) from August 23, 2004 to 
September 3, 2003.  On September 3, 2004, he was transferred 
to the Perry Point VAMC, where he was hospitalized until 
September 15, 2004.  The Board observes that such 
hospitalization lasted for a period in excess of 21 day.  
However, the evidence of record fails to show that such 
hospitalization was for treatment of a service-connected 
disability. 

The record reflects that on August 23, 2004, the veteran was 
admitted to the Baltimore VA Medical Center after complaining 
of experiencing left-sided sharp chest pain with left arm 
numbness, shortness of breath, nausea, vomiting, dizziness, 
and vertiginous.  He also indicated that he had fallen and 
struck his head against concrete ground, which caused him to 
lose consciousness.  

However, the evidence of record does not demonstrate that the 
veteran was hospitalized for his service-connected 
hypertensive heart disease.  At the outset, the Board does 
recognize that the veteran was treated for his hypertension 
while he was at the Baltimore VAMC.  Although on August 28, 
2004 and August 29, 2004,  Dr. Y. B, one of the veteran's 
treating physician's wrote that the veteran's blood pressure 
had "been normal with 130-140/80-90," the veteran's 
September 2, 2004 discharge summary reflects that the 
physician reported that the veteran's hypertension was 
controlled with HCTZ and metoprolol.  

However, the Board again notes that such hypertension was not 
the initial reason that the veteran was admitted to the 
Baltimore VAMC on August 23, 2004.   
Indeed, although the veteran was examined on several 
occasions after he was admitted to the Baltimore VAMC on 
August 23, 2004, at no point did the various examiners, who 
all referenced the fact that the veteran had a history of 
hypertension, indicate that the veteran was being 
hospitalized for hypertension and/ or hypertensive heart 
disease.  It is significant to point out that the physician 
from the veteran's August 23, 2004 medical admission history 
and physical, while noting that the veteran had a blood 
pressure reading of 144/84 (low 100's systolic on his exam), 
did not indicate in his assessment and plan that the veteran 
was being admitted for hypertensive heart disease or 
hypertension.  Rather, he indicated that the veteran was 
being admitted for rule out myocardial infarction because of 
his atypical chest pain and sudden syncopal episode, as well 
as because of his risk factors, including hypertension, 
tobacco use, gender, and history of cocaine use.

The Board acknowledges the veteran's contentions that the 
dizziness and syncope that he experience prior to his August 
2004 fall were symptoms of his hypertensive heart disease.  
According to the veteran, during his November 2007 Central 
Office hearing, prior to falling out, he had experienced high 
blood pressure readings ("224 over 140 something"), 
dizziness, and an increased heart rate.  (Transcript (T.) at 
page (pg.) 3-4).  However, the Board observes that the record 
does not demonstrate that the veteran complained of 
experiencing high blood pressure prior to his fall when he 
was admitted to the hospital on August 23, 2004.  Indeed, 
although the veteran was examined on several occasions after 
he was admitted to the Baltimore VAMC on August 23, 2004, at 
no point did he indicate that high blood pressure was a 
symptom that he experienced prior to his fall.  Instead, the 
only symptoms that the veteran reported were dizziness, 
vertigo, nausea, diaphoresis, increased heart rate, loss of 
consciousness, urinary incontinence, and chest discomfort.  

Moreover, there is no evidence that the dizziness or syncope 
that the veteran complained of experiencing was due to the 
veteran's service-connected hypertensive heart disease.  
Indeed, in an August 24, 2004 VA treatment record, an 
examiner indicated that the:

Etiology of [the veteran's] syncope was 
unclear.  [It] does not appear to be 
secondary to HOCM since it is minimally 
related to exertion and was not mentioned 
on Echo of 2001.  He has ruled out for 
MI.  Possibilities include 
tachyarrhythmia and vasovagal syncope.  
Vasovagal is most likely given that it 
happens when he stands for a long time 
and he has presyncope and is able to 
abort the syncope with lying down."

Additionally, there is no evidence that the veteran's 
service-connected hypertensive heart disease caused his 
cardiac complaints.  Indeed, although the physician from the 
veteran's September 2, 2004 discharge summary, indicated that 
the veteran's hypertension was a cardiac risk factor, he also 
wrote that the veteran's chest pain was "musculoskeletal in 
nature, reproducible, likely secondary to his fall....[and that 
his] cardiac workup was negative including enzymes, 
telemetry, trans-thoracic and transesophageal echo...there are 
no axcute issues."  Additionally, the examiner from the 
veteran's September 24, 2004 discharge examination from Perry 
Point VAMC reported that the veteran was worked up for chest 
pains at the VAMC and the results were negative. 

Moreover, there is no evidence that the veteran's service-
connected hypertensive heart disease was the cause of the 
veteran's being transferred from the Baltimore VAMC to the 
Perry Point VAMC on September 3, 2004 for additional 
hospitalization.  Indeed, September 2, 2004, treatment 
records reflect that the veteran had MRSA and enteroxccoccus 
from the urinary tract infection and would have be further 
hospitalized for additional IV antibiotic treatment.  
Additionally, a September 2, 2004 discharge planning record 
reflects that the veteran was "referred for continuation of 
IV therapy and accepted for transfer to the PP VAMC tomorrow 
9/3/04.  Informed pt and the medical team of the transfer, pt 
agreed."  Similarly, another September 2, 2004 record from 
the Baltimore VAMC reflects that the attending physician 
wrote that "the patient has been accepted for PP VAMC for 
continued antibiotic therapy and wound care.  He will require 
an additional 10 days of IV vancomycin and unasyn and bid 
dressing changes."  Likewise, a September 3, 2004 nursing 
admission assessment reflects that the veteran arrived at the 
Perry Point VAMC via stretcher for two weeks of IV antibiotic 
therapy for an infection.  Further, the physician from the 
veteran's September 15, 2004 discharge summary from Perry 
Point VAMC reported that the veteran was transferred from the 
Baltimore VAMC for "completion of IV antibiotic for MRSA 
bacteremia and enteroccuccus urinary tract infection." 

In conclusion, although the veteran asserts that his 
hospitalization in August 2004 and September 2004 was due to 
his service-connected hypertensive heart disease, he is not 
competent to provide an opinion requiring medical knowledge, 
such as a question of medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  He is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).   Thus, the Board finds that the 
contemporaneous treatment records from the Baltimore VAMC and 
Perry Point VAMC are of greater probative value than the 
veteran's statements in support of his claim.  See Curry v. 
Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence 
has greater probative value).  Accordingly, the Board 
concludes that the competent evidence of record establishes 
that the veteran was hospitalized for more than 21 days at a 
VA facility, but it fails to establish that the veteran's 
August 2004 and September 2004 hospitalization was a result 
of his service-connected hypertensive heart disease.  The 
Board has considered the doctrine of giving the benefit of 
the doubt to the veteran, under 38 U.S.C.A. § 5107 (West 
2002), and 38 C.F.R. § 3.102 (2007), but does not find that 
the evidence is of such approximate balance as to warrant its 
application.  Therefore, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for entitlement to a total temporary rating under 38 C.F.R. § 
4.29 and it must be denied. 


ORDER

Entitlement to a temporary total evaluation under 38 C.F.R. § 
4.29, based on hospital treatment from August 23, 2004 to 
September 15, 2004 is not warranted, and the appeal is 
denied.



REMAND

A June 2005 rating decision declined to reopen the claim of 
PTSD.  The claim was again denied in August 2006, and the 
veteran expressed disagreement with such denial that same 
month.  In view of the foregoing, the Board finds that the 
issue of whether new and material evidence has been submitted 
to reopen the claim of service connection for PTSD has been 
placed in appellate status by the filing of a NOD as to this 
issue.  In Manlincon v. West, 12 Vet. App. 238 (1999), the 
United States Court of Appeals for Veterans Claims (Court) 
held that in these circumstances where a Notice of 
Disagreement is filed, but a Statement of the Case has not 
been issued, the Board must remand the claim to the RO to 
direct that a Statement of the Case be issued.

Accordingly, the case is REMANDED for the following action:

1. The RO should send the appellant a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
regarding his application to reopen his 
service connection claim for PTSD.  This 
notice must describe the particular type 
of evidence necessary to substantiate any 
service connection elements that were 
found to be insufficiently shown at the 
time of the prior final VA denial, 
pursuant to Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

2.  The RO should issue a Statement of 
the Case reflecting its adjudication of 
the issue of whether new and material 
evidence has been submitted to reopen the 
claim of service connection for PTSD.  
The appellant should be afforded the 
appropriate period of time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


